[Cite as Schultz v. Ohio Dept. of Rehab. & Corr., 2022-Ohio-4591.]

                             IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


Nancy G. Schultz et al.,                             :

                 Plaintiffs-Appellants,              :                      No. 22AP-86
                                                                     (Ct. of Cl. No. 2015-00043JD)
v.                                                   :
                                                                     (REGULAR CALENDAR)
Ohio Department of Rehabilitation and                :
Correction,
                                                     :
                 Defendant-Appellee.
                                                     :
Andrea K. Hawley et al.,
                                                     :
                 Plaintiffs-Appellants,                                     No. 22AP-88
                                                     :               (Ct. of Cl. No. 2015-00042JD)
v.
                                                     :               (REGULAR CALENDAR)
Ohio Department of Rehabilitation and
Correction,                                          :

                 Defendant-Appellee.                 :




                                         D E C I S I O N

                                  Rendered on December 20, 2022


                 On brief: Arthur C. Graves, for appellants. Argued:
                 Arthur C. Graves.

                 On brief: Dave Yost, Attorney General, and Eric A. Walker,
                 for appellee. Argued: Eric A. Walker.

                            APPEALS from the Court of Claims of Ohio

McGRATH, J.
        {¶ 1} In these consolidated appeals, plaintiffs-appellants, Nancy G. Schultz and
Andrea K. Hawley (collectively "appellants"), appeal from a judgment of the Court of Claims
Nos. 22AP-86 and 22AP-88                                                                   2

of Ohio in which that court overruled appellants' objections to a magistrate's decision
following a bench trial, and entered judgment in favor of defendant-appellee, Ohio
Department of Rehabilitation and Correction ("ODRC").
         {¶ 2} On January 21, 2015, appellants filed a complaint against ODRC asserting
causes of action for negligence and loss of consortium.         The complaint alleged that
appellants, while working at the Ohio Reformatory for Women ("ORW") during the early
morning hours of February 4, 2010, were negligently exposed to toxic fumes, vapors, and
chemicals.
         {¶ 3} The matter came for trial before a magistrate of the Court of Claims beginning
February 24, 2020. The following facts are taken primarily from the decision of the
magistrate following the bench trial. On February 4, 2010, appellant Nancy G. Schultz
(individually "appellant Schultz") and appellant Andrea K. Hawley (individually "appellant
Hawley") were working at ORW "as contract employees for HealthPro, Inc., in the
pharmacy at ORW, which is operated by [ODRC]." (Mag. Decision at 1.) The pharmacy,
which is "located in the Medical Services Building[,] * * * shares a wall with the adjacent
food service portion of the building." (Mag. Decision at 2.)
         {¶ 4} Appellants testified that, "on the morning of the incident, they were
performing their usual job duties when they, along with several other employees and
inmates of ORW, were exposed to an unknown substance which caused numerous injuries."
According to appellants, "other occupants of the building had the same or similar
experiences and injuries." Prior to the incident, "odors emanating from the food service
side of the building were readily noticeable in the Medical Services area." (Mag. Decision
at 2.)
         {¶ 5} On the morning of the incident, appellant Hawley "began her workday by
performing her typical morning duties"; as she was cleaning, "she began to notice a strong
odor which she described as much like that of 'burning wires.' " Appellant Hawley "related
that pharmacy personnel would often smell food being prepared in the food services
building, but the odor she smelled that day was unlike any odor * * * she had ever smelled
before in the pharmacy." She "began to investigate the odor, and as she attempted to
ascertain whether the source was the ventilation system, she lost consciousness." Appellant
Nos. 22AP-86 and 22AP-88                                                                    3

Hawley next recalled "awaking on the floor in the hallway," and medical personnel gave her
"supplemental oxygen and candy to raise her blood sugar." (Mag. Decision at 2.)
       {¶ 6} Two other witnesses, Judy Pendleton and Samantha Easton "testified they
were working in the pharmacy that morning and both had noticed the odor and witnessed
Hawley fall unconscious shortly after she mentioned the odor." (Mag. Decision at 2.)
       {¶ 7} Appellant Hawley "was taken to Memorial Hospital where her vital signs
were monitored and a urinalysis was performed." (Mag. Decision at 2.) She "testified that
a representative from ORW arrived at the hospital that morning and indicated that the
cause of her symptoms was a chemical reaction from cleaning in the pharmacy with an
alcohol swab." Appellant Hawley was released from the hospital and "rested at home and
returned to work the next day, Friday." However, upon returning to work, "she was again
sent to the emergency room for breathing complications." (Mag. Decision at 3.)
       {¶ 8} Appellant Hawley testified "that she was 'afraid' and it 'hurt to breathe.' " She
was again examined and provided supplemental oxygen; she "spent the weekend
recovering and * * * contacted other employees at ORW to determine if they had any
information on the cause." Appellant Hawley returned to work on March 9, 2010, and
"worked for one month without incident." On April 9, 2010, "she again detected an odor in
the pharmacy area"; the odor that day was "similar to the smell she had experienced on
February 4," and she "obtained additional treatment after the second alleged exposure in
April." (Mag. Decision at 3.)
       {¶ 9} Appellant Schultz testified that she arrived at work "around 7:15 a.m." on
February 4, 2010, and "began to perform her usual duties as a pharmacist." The weather
that morning was "foggy and cold," and she "began using an alcohol pad to remove stickers,
which had been used in medication labeling, from the floor of the pharmacy." Around this
time, appellant Hawley "informed a coworker in the pharmacy that she noticed an odor."
Appellant Schultz "testified that she had smelled a strong odor in the pharmacy that
morning," and she was "in close proximity to Hawley when she overheard her comment on
the unusual odor," and "she subsequently observed Hawley fall unconscious." (Mag.
Decision at 3.)
       {¶ 10} After providing aid to appellant Hawley, appellant Schultz "pressed the 'man-
down' button, an emergency signaling device, to alert the staff and get aid from a nurse for
Nos. 22AP-86 and 22AP-88                                                                 4

Hawley." Appellant Hawley "regained consciousness, her vital signs were assessed, and
supplemental oxygen was administered." A short time later, appellant Schultz and "other
building occupants were evacuated from the building." When appellant Schultz arrived
outside, "Dr. Vincent Spagna, a physician for ORW, began an examination and
administered a vision test to Hawley, asking her to follow his finger with her eyes." (Mag.
Decision at 3.) According to appellant Schultz, "Hawley was unable to comply with
Dr. Spagna's direction." (Mag. Decision at 3-4.) Aside from "noticing the odor," appellant
Schultz "experienced no adverse health effects while in the pharmacy." (Mag. Decision at
4.)
       {¶ 11} After appellant Hawley was transported to the hospital, appellant Schultz
"returned to the pharmacy to lock up"; she described the situation as " 'chaotic' and she
assisted in transporting medical supplies to various other buildings on campus where
others had congregated." Although stating "she had experienced no adverse symptoms up
to that time," appellant Schultz "testified that when she entered the Harmon Building she
began to experience symptoms similar to Hawley." Appellant Schultz "experienced
tremors, felt dizzy, and had a metallic taste in her mouth." She also "began to smell
something like 'sulphur' in the Harmon [B]uilding."         Appellant Schultz "remained
conscious throughout the entirety of the incident." (Mag. Decision at 4.)
       {¶ 12} After experiencing the symptoms inside the building, appellant Schultz "was
immediately taken outside and sent to the hospital via ambulance," and she "recalled being
given pain medication and supplemental oxygen." Later that day, after receiving approval
from ORW officials to return to work, appellant Schultz "drove herself from the hospital to
ORW, collected her personal items, and then drove home." She "returned to the emergency
room that evening because she still experienced headaches and elevated blood pressure."
At the hospital, appellant Schultz "was evaluated with a number of tests, none of which
identified any toxin or chemical in her system." She "remained at home until returning to
work in April." (Mag. Decision at 4.)
       {¶ 13} Appellant Schultz "recalled a strong smell that she detected at ORW for three
days in April, but she did not know the source." (Mag. Decision at 4.) She "described the
location of the employee bathrooms in the medical services building, which shared a wall
with a room housing both the x-ray machine and mammogram machine"; also "stored there
Nos. 22AP-86 and 22AP-88                                                                 5

were multiple large drums which contained chemicals that were used in the machines."
Appellant Schultz "testified that it 'always smelled like chemicals back there,' " and she
"described the damage to the bathroom wall which she suspected could have been caused
by chemicals leaking from the drums." (Mag. Decision at 4-5.) Appellant Schultz "also
confirmed that on the morning of the incident, she cleaned stickers from the floor of the
pharmacy, using an alcohol pad and a spatula." She "also described two previous incidents
at ORW where she had detected a strong odor; however, she did not get ill from either of
those incidents." (Mag. Decision at 5.)
       {¶ 14} Richard Crawford, a "maintenance manager" at ORW, "described the manner
in which maintenance records were maintained in work order logs." He testified that
"preventative maintenance was performed on all systems at ORW, including the heating,
ventilation, and air-conditioning mechanical system (HVAC system) for the medical
services building." In January 2010, "preventative work had been performed on the portion
of the HVAC system responsible for drawing in inside air, the air-handler 2 (AH-2) system,"
and Crawford testified that "no problem with the system was discovered." Crawford
"further testified that any complaints of gas or odors would have been reported to both
himself and the ORW safety coordinator" but that, "after a review of the work order log,
* * * no complaints were recorded in the log pertaining to noxious smells or odors." (Mag.
Decision at 5.)
       {¶ 15} Mark Smith was employed by ORW as "the Health and Safety Coordinator,"
and he was "a member of the biohazard team at ORW." In his role as Health and Safety
Coordinator, Smith "was to be directly notified of any incident involving either spills or
leaks, or any event impacting employee safety." (Mag. Decision at 5.)
       {¶ 16} On the morning of February 4, 2010, Smith "received a call on his radio and
he immediately responded to the medical services building to investigate." Smith testified
that, upon arriving, he "observed 'mass panic' unfolding as employees and staff were
informed they were required to evacuate the building." (Mag. Decision at 5.) Smith, who
contacted the Marysville Fire Department, testified "he did not detect any unusual or
noxious odors in or near the building, * * * and he went room-to-room in the medical
services building looking for any employees who had not evacuated the building." Smith
Nos. 22AP-86 and 22AP-88                                                                   6

"did not experience any adverse health effects during or after searching the building."
(Mag. Decision at 5-6.)
         {¶ 17} At around the time Smith completed his inspection, "four fire department
employees arrived and searched the medical services building, including the pharmacy, but
they did not detect any gas leak or other suspicious odor in the building." Smith "also
contacted Columbia Gas, but their technicians were unable to detect either any unusual
odors or any source of noxious gases. Notably, the Columbia Gas technicians checked AH-
2 for any detectable levels of gas, but none were found." Upon "clearing the entire medical
services building, Smith and the technicians performed a sweep of the Harmon [B]uilding
for possible sources, but they failed to detect any gas, chemicals, or odors." (Mag. Decision
at 6.)
         {¶ 18} Smith testified that, following his investigation, "he prepared an incident
report in accordance with ORW policy"; in the report, Smith "documented that neither he,
the Marysville Fire Department, nor the team from Columbia Gas detected any odors, nor
did they identify any potential sources of the odor." The report also "identified both an
alcohol pad that was used to clean a black stain on the floor and subsequent chemical
reaction as the likely cause of the odor." (Mag. Decision at 6.)
         {¶ 19} During his testimony, Smith "confirmed * * * that on February 6, food
services coordinator Juanita Williams decided to leave work because she had symptoms
similar to those others had experienced on the morning of February 4," and Smith also
confirmed that "on February 8, Schultz had left work because she had also experienced
similar symptoms as she had four days prior." After learning of these incidents, Smith
"performed additional investigations into the potential cause."        He "further testified
regarding his knowledge of the chemical storage and the damage to the wall located behind
the shared wall of the pharmacy." Smith testified that "no chemicals had leaked, and that
damage to the shared wall was caused by a pipe in the bathroom wall that had burst." (Mag.
Decision at 6.)
         {¶ 20} At trial, appellants presented "multiple theories as to both the identity and
their exposure to the substance that caused their injuries." (Mag. Decision at 6.) In
addition to the theory they were exposed to chemicals present in the pharmacy, appellants
asserted "that another possibility for the route of exposure to a hazardous substance was
Nos. 22AP-86 and 22AP-88                                                                  7

the improper design and construction of the HVAC system of the building." Appellants
offered "two alternative ways by which the design and construction of the HVAC system
could have resulted in their injuries," suggesting first that "the AH-2 operated such that
potentially contaminated air originating in the food services area would be drawn directly
into the system and redistributed throughout the building, thus circulating the unknown
substance from the kitchen into the pharmacy area." Second, appellants alternatively
suggested "the AH-2 may have similarly introduced contaminated outside air into the
internal system, thereby spreading the substance throughout the building." (Mag. Decision
at 7.)
         {¶ 21} Appellants "offered the expert testimony of Lee Martin, a forensic architect
who reviewed the design and construction of the HVAC system at ORW." Appellants also
"offered verified weather reports which indicate that, during the morning of the incident, a
heavy fog was present at ORW." At trial, Martin "testified that the presence of fog would
have resulted in reduced atmospheric circulation, thus increasing the likelihood that any
airborne [contaminant] would have been drawn into the HVAC system." According to
Martin, "in commercial HVAC systems such as those servicing the medical services building
at ORW, air circulated throughout the building must contain 4-8% fresh air drawn in from
the outside atmosphere, while the remaining 92-96% of air in the HVAC system is pulled
in and internally recirculated." (Mag. Decision at 7.)
         {¶ 22} Martin stated that "the external air handlers located on top of the medical
services building did not conform with the Ohio Mechanical Code because they were located
too close in proximity." According to Marin, the "intake and exhaust air could have mixed
together resulting in contaminated air being drawn back inside the building." He "further
testified that the schematics of the HVAC system show that the exhaust air from the kitchen
was drawn into the ventilation system where it subsequently passed over the pharmacy area
before entering AH-2." (Mag. Decision at 7.) Appellants argued that "either theory
described by Martin could have caused an airborne contaminant to circulate from one area
of the building, or outside thereof, to the pharmacy." (Mag. Decision at 7-8.)
         {¶ 23} ODRC's expert witness, Lane Beougher, "is a former State Architect of Ohio
and a program manager for the Ohio Utilities Construction Commission." (Mag. Decision
at 8.) At trial, Beougher testified that, "according to records he reviewed from the former
Nos. 22AP-86 and 22AP-88                                                                     8

state architect's office, the HVAC system in the ORW Medical Services building was
properly assembled and installed." Beougher further testified that ODRC "was not directly
responsible for the design and construction of the HVAC system"; at trial, he "described the
process for completing a large state construction project." (Mag. Decision at 8.)
       {¶ 24} According to Beougher, "between 2002 and 2004, when the facility was
constructed, the state's architect office was required to coordinate and approve the overall
project, including approving plans submitted by the contractors and engineers."             In
addition, "the Department of Commerce approved the design and plans for the facility" and,
"[u]nder the umbrella of the state's architect office, the build plans were provided to
Renouveau Design, Inc., which was hired as an architectural consultant on the project."
Renouveau subsequently "hired an engineering firm to design the HVAC for the facility,
which in turn hired a mechanical subcontractor to install the system." (Mag. Decision at
8.)
       {¶ 25} Beougher testified that "although [ODRC] took control of the facility once the
build was completed, it had relatively minor input as to the overall design of the facility and
[ODRC] would have had no control over the design, construction, or installation of the
HVAC system at ORW." Beougher further testified that ODRC "did not provide final
approval of the building plans, nor was it responsible for inspecting and ensuring
mechanical systems, such as HVAC, were properly configured and installed." Rather, he
stated, "the Ohio Bureau of Code Compliance and the State Fire Marshal had that
responsibility." (Mag. Decision at 8.)
       {¶ 26} On January 21, 2021, the magistrate issued a decision finding that appellants
failed to meet their burden of proof in showing ODRC liable for negligence, and thus found
in favor of ODRC on the claims for negligence and loss of consortium. On February 3,
2021, appellants filed objections to the magistrate's decision. On January 10, 2022, the
Court of Claims rendered a decision overruling appellants' objections and adopting that
decision.
       {¶ 27} On appeal, appellants set forth the following five assignments of error for this
court's consideration:
              [I.] The Trial Court and the Magistrate erred in failing to find
              that the Defendant breached a duty to "furnish employment
              which is safe for the employees engaged therein" as required by
Nos. 22AP-86 and 22AP-88                                                                   9

              R.C. 4101.11. The Trial Court and Magistrate further erred in
              failing to find that the Defendant breached a duty "to do every
              other thing reasonably necessary to protect the life, health,
              safety and welfare of such employees or frequenters[,]" as
              required by R.C. 4101.11.

              [II.] The Trial Court and the Magistrate erred in not applying
              the doctrine of res ipsa loquitur to the established facts in this
              case.

              [III.] The Trial Court and Magistrate erred in finding credible
              Dr. Jolliff's opinion that the "constellation of symptoms
              described by plaintiffs were not of the type typically caused by
              any toxic exposure, but rather are indicative of the body's
              natural response to stressful situations."

              [IV.] The Trial Court and [M]agistrate erred in finding that
              "...the series of events that occurred beginning on the morning
              of February 4 could be attributable to a reason other than the
              defendant's negligence."

              [V.] The Trial Court and Magistrate erred in finding that
              "Plaintiffs failed to establish that a deviation from the plan
              resulted in any defect in the system which would constitute a
              b[r]each of defendant's duty to maintain the premises in a
              reasonably safe manner."

       {¶ 28} Appellants' first and fifth assignments of error are interrelated and will be
considered together. Under these assignments of error, appellants assert the magistrate
and Court of Claims erred: (1) in failing to find ODRC breached a duty to furnish safe
employment under R.C. 4101.11, and (2) in finding appellants failed to establish that a
deviation from a building plan specification resulted in a defect in the system which would
constitute a breach of ODRC's duty to maintain the premises in a reasonably safe manner.
       {¶ 29} In accordance with Civ.R. 53, a trial court "reviews a magistrate's decision de
novo." Watson v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 11AP-606, 2012-Ohio-1017,
¶ 6, citing Mayle v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 09AP-541, 2010-Ohio-
2774, ¶ 15, citing State Farm Mut. Auto. Ins. Co. v. Fox, 182 Ohio App.3d 17, 2009-Ohio-
1965, ¶ 10 (2d Dist.2009). In ruling on objections to a magistrate's decision, a trial court
"must undertake an independent review of the matters objected to in order 'to ascertain
[whether] the magistrate has properly determined the factual issues and appropriately
Nos. 22AP-86 and 22AP-88                                                                     10

applied the law.' " Id., quoting Civ.R. 53(D)(4)(d). By contrast, "[a]n appellate court * * *
applies an abuse of discretion standard when reviewing a trial court's adoption of a
magistrate's decision." Id., citing Mayle at ¶ 15, citing State Farm at ¶ 11. Further, "[c]laims
of error by the trial court must be based on the trial court's actions, rather than on the
magistrate's findings." Id., citing Mayle at ¶ 15.
       {¶ 30} Further, with respect to manifest weight challenges "[j]udgments supported
by some competent, credible evidence going to all the essential elements of the case will not
be reversed as being against the manifest weight of the evidence." Id. at ¶ 31, citing C.E.
Morris Co. v. Foley Constr. Co., 54 Ohio St.2d 279 (1978), syllabus. In "applying this
standard of review, an appellate court must presume the findings of the trier of fact are
correct because it is best able to observe the witnesses and use those observations in
weighing the credibility of the testimony." Id., citing Seasons Coal Co., Inc. v. Cleveland,
10 Ohio St.3d 77, 80 (1984).
       {¶ 31} Under Ohio law, the elements of a negligence claim are: "(1) the existence of
a legal duty, (2) the defendant's breach of that duty, and (3) injury that is the proximate
cause of the defendant's breach." Wallace v. Ohio Dept. of Commerce, 96 Ohio St.3d 266,
2002-Ohio-4210, ¶ 22, citing Mussivand v. David, 45 Ohio St.3d 314, 319 (1989).
       {¶ 32} The parties in this case do not dispute the fact that appellants, at the time of
the events, were employees of an independent contractor. In general, "[w]hen performing
work on the premises of the employer, an independent contractor is considered to be an
invitee of the employer." Scharver v. Am. Plastic Prods. LLC, 5th Dist. No. 2009 CA 00087,
2010-Ohio-230, ¶ 13, citing Schwarz v. Gen. Electric Realty Corp., 163 Ohio St. 354, 357-
58 (1955). Under both "common law and R.C. 4101.11, a premises owner's duty to a
business frequenter, including an employee of an independent contractor, requires
ordinary care: (1) to maintain the premises in a reasonably safe condition; and (2) to inform
the frequenter of unknown and not obvious hazards on the premises." Hunter v. State
Dept. of Mental Retardation & Dev. Disabilities, 10th Dist. No. 95API09-1184 (Feb. 15,
1996). See also Schwarz at paragraph one of the syllabus ("Where an owner of premises
engages an independent contractor to do work thereon, an employee of the contractor while
performing the work is on the premises impliedly as an invitee of the owner, and the owner
Nos. 22AP-86 and 22AP-88                                                                     11

owes the employee the duty of exercising ordinary care to maintain the premises in a
reasonably safe condition for use.").
       {¶ 33} Appellants first contend ODRC negligently created and allowed a hazardous
and defective condition to exist on the premises whereby hazardous and toxic fumes,
vapors, and gases were permitted to be released and disseminated throughout the area
where appellants worked. More specifically, appellants assert that ODRC allowed such
condition "in the form of an improperly designed[] and constructed exhaust ventilation
system that was positioned adjacent to the air intake system whereby under certain
atmospheric conditions exhaust toxic fumes and vapors and chemicals would be
disseminated throughout the building through the air intake system."               According to
appellants, ODRC "failed to inspect, remove or warn them of the existence of this dangerous
condition." (Appellants' Brief at 31.) Appellants rely on the provisions of R.C. 4101.11 and
4101.12 as imposing the duty of an employer to protect employees and frequenters and to
furnish a safe place of employment.
       {¶ 34} R.C. 4101.11 states as follows:
              Every employer shall furnish employment which is safe for the
              employees engaged therein, shall furnish a place of
              employment which shall be safe for the employees therein and
              for frequenters thereof, shall furnish and use safety devices and
              safeguards, shall adopt and use methods and processes, follow
              and obey orders, and prescribe hours of labor reasonably
              adequate to render such employment and places of
              employment safe, and shall do every other thing reasonably
              necessary to protect the life, health, safety, and welfare of such
              employees and frequenters.

       {¶ 35} R.C. 4101.12 provides:
              No employer shall require, permit, or suffer any employee to go
              or be in any employment or place of employment which is not
              safe, and no such employer shall fail to furnish, provide, and
              use safety devices and safeguards, or fail to obey and follow
              orders or to adopt and use methods and processes reasonably
              adequate to render such employment and place of employment
              safe. No employer shall fail to do every other thing reasonably
              necessary to protect the life, health, safety, and welfare of such
              employees or frequenters. No such employer or other person
              shall construct, occupy, or maintain any place of employment
              that is not safe.
Nos. 22AP-86 and 22AP-88                                                                  12

        {¶ 36} In support of their contention that ODRC negligently created and allowed a
hazardous and defective condition, appellants rely primarily on the testimony of their
expert, Lee Martin, as well as an architect report prepared by Martin. Appellants cite to the
following portions of that report:
                Within the bounds of reasonable architectural and technical
                certainty, and subject to change if additional information
                becomes available, it is my professional opinion that:

                1. The defective installation of the HVAC system in the CFS
                [consolidated food service] building violated code
                requirements, applicable industry standards, as well as
                contract document requirements, and created a dangerous
                condition.

                2. The defective installation of the HVAC system in the CFS
                building allowed noxious odors to be carried through the
                medical/dental portions of the building, creating a dangerous
                condition for the occupants.

                3. The failure of ORW and ODRC to provide adequate
                separation between the roof-mounted outside air and supply
                air openings, and between the kitchen exhaust fan and the
                outside air opening, as required by codes, industry standards
                and the contract documents for construction of the CFS
                building, created the dangerous condition whereby outside air
                entering [AH-2] was contaminated and then distributed
                throughout the medical/dental portion of the building.

(Pls.' Ex. 15 at 8.)

        {¶ 37} Appellants maintain that trial testimony suggests the most probable potential
pathway of exposure involved fumes from the kitchen/dining area that were distributed
throughout the medical building via the AH-2 handler, and that the same AH-2 handler
could have disseminated fumes and odors from a spill from the mammogram machine
through either direct exhaust into the air supply line or through re-entry from the roof
exhaust. While appellants acknowledge the decision to circulate air from the kitchen/dining
area into the medical/dental building did not violate code requirements, appellants cite
testimony by Martin that it was not a good decision.         Appellants further argue the
positioning of the intake and exhaust systems on the roof violated code regulations and
deviated from plan requirements.
Nos. 22AP-86 and 22AP-88                                                                   13

       {¶ 38} Finally, appellants argue that employers "should be held to a higher standard
of conduct specified by statutory authority to provide a 'safe place to work' and to do
everything necessary to comply with this statutory mandate of providing safe work places."
(Appellants' Brief at 37.) Appellants argue that Wisconsin's frequenter statute contains
similar language to that of Ohio's frequenter statutes, and appellants point to the Wisconsin
statute in support of their argument for imposing a higher standard of care than that
imposed by common law negligence.
       {¶ 39} In response, ODRC argues the Court of Claims did not find the testimony of
appellants' expert, Martin, to be credible. ODRC further argues that the Court of Claims
properly relied on the testimony of their witnesses, Beougher and Crawford, to find the
HVAC system was properly assembled and installed and that there was no deviation from
the plan resulting in a defect.
       {¶ 40} In concluding that appellants failed to establish a breach of ordinary care, the
magistrate addressed their contention that a toxic substance originated either in the food
services side of the building and was drawn directly into the pharmacy via a defective air-
handling unit or, alternatively, that an improperly installed air intake unit drew the
substance back into the building from the outside and distributed it around. In addressing
the testimony of appellants' expert (Martin), who "opined that the improper position of the
air-handler units could have caused an unknown hazardous substance to be drawn in and
disseminated throughout the building," the magistrate noted that Martin, who testified the
external air handlers were too close (i.e., located less than ten feet apart), "conceded that
he took no actual measurements of the distance between the air-handlers." The magistrate
further observed that Martin "acknowledged * * * the mechanical system in the medical
services building was properly designed and constructed in accordance with applicable
building codes." (Mag. Decision at 11.)
       {¶ 41} In contrast, the magistrate found persuasive the testimony of Beougher "that
the HVAC system in the Medical Services building at ORW was properly assembled and
installed." The magistrate held that appellants "failed to establish that a deviation from the
plan resulted in any defect in the system which would constitute a breach of defendant's
duty to maintain the premises in a reasonably safe condition." (Mag. Decision at 11.)
Nos. 22AP-86 and 22AP-88                                                              14

      {¶ 42} In addition, the magistrate found unpersuasive "any claim that the
mechanical systems of the building were defectively installed." In reaching this
determination, the magistrate relied on the testimony of Crawford "that preventative
maintenance was routinely performed on the air-handler units, and no changes in setup or
configuration of the units had been made since they were installed during construction of
the building." The magistrate also cited testimony by Crawford that "any complaints or
work-orders related to the performance of the air-handling units would have come to him
in the form of a work-order, but upon review of the maintenance records from ORW, no
such work-order related to the air-handling units was received." Finally, the magistrate
found "[t]he evidence showed that the air-handling system in question was installed more
than two decades ago, and there is no evidence of any injuries caused by substance
exposures before the present case." (Mag. Decision at 11.)
      {¶ 43} The Court of Claims addressed and rejected appellants' objections to the
magistrate's decision with respect to the issues of a purported defect in the HVAC system
plan and whether ODRC breached a duty to appellants, holding in part as follows:
             [Appellants] argue that the magistrate erred when finding that
             [appellants] failed to show that a deviation in the HVAC system
             plan resulted in any defect that "would constitute a breach of
             [ODRC's] duty to maintain the premises in a reasonably safe
             condition." The Court disagrees. Although [appellants'] expert
             architect opined that the HVAC system was improperly
             constructed because the air-handling units were allegedly less
             than ten feet apart, he also acknowledged that he took no actual
             measurements of the distance between them. Even assuming
             the air-handlers were improperly constructed, [appellants]
             have offered insufficient evidence to conclude that [ODRC]
             failed to maintain the premises in a reasonably safe condition.

             Indeed, [ODRC] was neither responsible for the design and
             construction of the HVAC system nor ensuring the HVAC
             system was properly installed when it took possession of the
             building. Additionally, the maintenance manager at ORW
             testified that preventative maintenance was routinely
             performed on the HVAC system and had been performed in
             January 2010 during which no issues were discovered.
             Therefore, the Court finds the magistrate appropriately applied
             the law. For the same reasons, the Court is not persuaded by
             [appellants'] argument that the magistrate erred in failing to
             find that [ODRC] breached its duty of care, pursuant to R.C.
Nos. 22AP-86 and 22AP-88                                                                       15

              4101.11, to "furnish employment which is safe for the
              employees" and "to do every other thing reasonably necessary
              to protect the life, health, safety and welfare of such employees
              and frequenters."

(Decision at 8-9.)

       {¶ 44} Upon review, we conclude the findings of the Court of Claims are supported
by competent and credible evidence. At trial, appellants' expert, Martin, testified that he
determined "there were three avenues of potential contamination." He stated "[t]he first
would have been something being taken into air handler 2 through the return air
ductwork," and then distributed "through the medical/dental facility on the supply side
through air handler 2." Martin testified that "[t]he second most likely cause would have
been contamination above the roof between air handlers 1 and 2," and "the third most likely
would have been some kind of exhaust lingering above the roof of the building and being
ingested into air handler 2." (Tr. Vol. II at 187.)
       {¶ 45} When asked on direct examination if he made measurements when he
inspected the roof, Martin initially responded: "Yes. * * * I didn't measure all that much,
but it seemed to me that air handler 1 and 2 were too close together with respect to the relief
and the outside air intake ductwork that came through the louvered penthouses." (Tr.
Vol. II at 187-88.) According to Martin, building plan notes "indicated * * * the intake and
the relief should be at least 10 feet apart," and he stated they were not ten feet apart. (Tr.
Vol. II at 188.) Martin testified that the Ohio Mechanical Code "requires those relief and
outside air intakes to be separated two feet vertically and ten feet horizontally at a
minimum." (Tr. Vol. II at 188.)
       {¶ 46} However, on cross-examination, when asked if he took any "actual
measurements," Martin responded: "I don't recall." (Tr. Vol. II at 205.) Further, when
asked whether his opinion that the distance between "the intake and the relief" violated
code provisions was based on his "guesstimate, because you didn't measure anything,"
Martin responded: "I don't recall how I measured on the day I was there." Rather, Martin
stated, he "estimated six to eight" feet between the two air handlers. (Tr. Vol. II at 245.)
       {¶ 47} With respect to the internal distribution of air from the kitchen into the
medical building, Martin opined: "Well, I think my primary complaint would be that that's
just not good mechanical design." (Tr. Vol. II at 199.) When asked on cross-examination
Nos. 22AP-86 and 22AP-88                                                                  16

whether the design of the HVAC system was improper, Martin responded: "No. I believe I
characterized the design of the mechanical system where air was shared on both sides of
the demising partition between the kitchen and the medical/dental facility as poor design."
He acknowledged "it does not" violate any code provision. (Tr. Vol. II at 241.) He was not
aware of any evidence indicating ODRC had knowledge of a deviation in construction from
the design plans. Martin agreed that no tests indicated levels of exposure to any toxin or
chemical after the event, and he also agreed the fire marshal was unable "to establish a
cause" for the injuries. (Tr. Vol. II at 269.)
       {¶ 48} Beougher, the program manager for the Ohio Facilities Construction
Commission and former state architect, testified that the constructing authority for the
building project was the State Architect's Office, who would have responsibility to ensure
the HVAC system was built according to plans. Beougher testified it was reasonable for
ODRC to believe the HVAC system was built according to code requirements at the time it
took possession because "the Department of Commerce had certified that the building was
ready for occupancy." (Tr. Vol. III at 448.)
       {¶ 49} On cross-examination, when asked about Martin's testimony that placing an
exhaust to the air handler from the kitchen/dining area to service the medical building was
poor planning, Beougher responded: "So it may not be a best practice, but I don't see
anything wrong with doing it that way. There's a supply that also serves that area from the
same air handling unit." (Tr. Vol. III at 463.)
       {¶ 50} When asked whether he had any concerns about the safety of the HVAC
system in the building, he responded: "No, I do not." (Tr. Vol. III at 469.) Beougher further
explained:
               So much has been made about the relief vent and the outdoor
               air intake. Only a portion of the air going through that air
               handler is going to be pushed out to the outside and then
               sucked in from the outside through the outside air intake. The
               majority of that air is going to be returned directly through the
               air handler through the filter, through the coil that would heat
               and cool it, and back into the building.

               So going outside through the relief vent, it has a chance to
               diffuse with the outside air and have much less concentration
               of any items that might be in that air once it gets sucked back
               into the outdoor air intake. Going through the unit itself,
Nos. 22AP-86 and 22AP-88                                                                     17

              there's no chance for diffusion. It's going straight through at
              full concentration.

(Tr. Vol. III at 469-70.)

       {¶ 51} Crawford, the building construction superintendent at ORW, testified that he
maintains the maintenance records for the facility. At trial, Crawford identified exhibit A
as a work order log indicating that "preventative maintenance work on air handler 2" was
completed on "1-25-2010." (Tr. Vol. III at 486.) Crawford testified that any mechanical
issues would have been addressed at that time; he further stated there had not been any
changes to the actual positioning of the exhaust and intake on the HVAC system in the
medical building.
       {¶ 52} As noted above, one of the theories advanced by appellants' expert was that
ODRC failed to provide adequate separation between the roof-mounted air handlers, i.e.,
that they were not at least ten feet apart. As also noted, in addressing Martin's opinion that
the "improper position of the air-handler units could have caused an unknown hazardous
substance to be drawn in and disseminated throughout the building," the magistrate cited
the fact Martin "conceded that he took no actual measurements of the distance between the
air-handlers." (Mag. Decision at 11.) The record supports the findings of the magistrate
and Court of Claims that he did not take actual measurements but, rather, according to
Martin's own testimony, only "estimated" the distance to be less than ten feet. (Tr. Vol. II
at 245.) Further, it was the role of the trier of fact to assess the credibility and weight of
Martin's testimony. In this respect, "[t]he trier of fact is not required to credit any expert,"
and the trier of fact "may accept all, some, or none of the expert testimony." Butler v.
Stevens, 2d Dist. No. 22822, 2009-Ohio-2775, ¶ 39, citing Hotel Statler v. Cuyahoga Cty.
Bd. of Revision, 79 Ohio St.3d 299, 304 (1997).
       {¶ 53} In a similar vein, it was within the province of the trier of fact whether to
credit the competing testimony of the ODRC witnesses, including the testimony of
Beougher that the HVAC system was properly designed and constructed. The magistrate
and Court of Claims found credible Beougher's testimony on this issue, and we will not
disturb that credibility determination. The trier of fact could have also found credible the
testimony of Crawford, who stated that preventative maintenance was routinely performed
(including during January 2010), and that no prior incidents involving exposure to
Nos. 22AP-86 and 22AP-88                                                                   18

substances had occurred. Upon review, we find there was competent, credible evidence on
which the Court of Claims could have based its determination that ODRC did not breach its
duty of ordinary care toward appellants.
       {¶ 54} Appellants' reliance upon a Wisconsin frequenter statute to argue employers
should be held to a higher standard of conduct is unpersuasive. It has been observed that
"R.C. 4101.11 and 4101.12 are commonly referred to as 'frequenter' statutes * * * enacted to
benefit employees." Gillotti v. Rimedio, 11th Dist. No. 2002-T-0106, 2003-Ohio-5708,
¶ 20. While the "passage of the Ohio Workers' Compensation Act * * * rendered these
statutes largely obsolete," the frequenter statutes "[t]oday * * * are most commonly used by
subcontractors who seek damages from property owners or contractors in privity with their
employers, who fail to keep their property safe from hazards for 'frequenters.' " Id. Further,
"[t]he Supreme Court of Ohio has clarified that an employer's duty under the 'frequenter'
statutes 'is no more than a codification of the common-law duty owed by an owner or
occupier of premises to invitees, requiring that the premises be kept in a reasonably safe
condition, and that warning be given of dangers of which he has knowledge.' " Id., quoting
Eicher v. United States Steel Corp., 32 Ohio St.3d 248, 249 (1987).
       {¶ 55} Ohio courts have held that the duty imposed by R.C. 4101.11 (and 4101.12) "is
one of ordinary care." Newton v. Pennsylvania Iron & Coal, Inc., 85 Ohio App.3d 353, 357
(2d Dist.1993). See also Brauning v. Cincinnati Gas & Elec. Co., 54 Ohio App.3d 38, 44
(1st Dist.1989) ("The duty imposed under R.C. 4101.11 and 4101.12 is similar to the
common-law duty of an owner * * * to his invitees" under which the owner "owes a duty to
his invitees to exercise ordinary care to maintain the premises in a reasonably safe
condition."); Hunter ("Under common law and R.C. 4101.11, a premises owner's duty to a
business frequenter, including an employee of an independent contractor, requires
ordinary care.").
       {¶ 56} Based upon the foregoing, appellants' first and fifth assignments of error are
not well-taken and are overruled.
       {¶ 57} Appellants' second and fourth assignments of error are interrelated and will
be considered together. Under the second assignment of error, appellants assert the
magistrate and Court of Claims erred in not applying the doctrine of res ipsa loquitor to the
facts of the case. Under the fourth assignment of error, appellants contend the magistrate
Nos. 22AP-86 and 22AP-88                                                                      19

and Court of Claims erred in finding the series of events at issue could be attributable to a
reason other than the negligence of ODRC.
       {¶ 58} Appellants, acknowledging they "have no direct evidence identifying the gas,
fume, vapor, or chemical that they and others were exposed to," argue it was undisputed
ORW was under the exclusive management and control of ODRC. (Appellants' Brief at 40.)
Further noting they have "no direct evidence of the source of the exposure by way of either
an accident, a spillage, or any other cause," appellants submit that "the scenario in this case
is one in which 'the injury would not have occurred if ordinary care had been observed.' "
(Appellants' Brief at 41.)
       {¶ 59} The doctrine of res ipsa loquitor "is 'a rule of evidence which permits the trier
of fact to infer negligence on the part of the defendant from the circumstances surrounding
the injury to plaintiff.' " Heiert v. Crossroads Community Church, Inc., 1st Dist. No. C-
200244, 2021-Ohio-1649, ¶ 45, quoting Hake v. George Wiedemann Brewing Co., 23 Ohio
St.2d 65, 66 (1970). In order for "the doctrine to apply, a plaintiff must show '(1) [t]hat the
instrumentality causing the injury was, at the time of the injury, or at the time of the
creation of the condition causing the injury, under the exclusive management and control
of the defendant; and (2) that the injury occurred under such circumstances that in the
ordinary course of events it would not have occurred if ordinary care had been observed.' "
Id., quoting Hake at 66-67.
       {¶ 60} However, "[t]he Ohio Supreme Court has stressed that this rule of evidence
should only be used when a defendant's negligence is the only reasonable inference from
the facts." Klasic v. Time Warner Entertainment Co., 7th Dist. No. 06 MA 49, 2007-Ohio-
1125, ¶ 19. In this respect " '[w]here it has been shown by the evidence adduced that there
are two equally efficient and probable causes of the injury, one of which is not attributable
to the negligence of the defendant, the rule of res ipsa loquitor does not apply.' " Id., quoting
Jennings Buick, Inc. v. Cincinnati, 63 Ohio St.2d 167, 171 (1980).
       {¶ 61} The issue as to whether a plaintiff "has adduced sufficient evidence to warrant
application of the doctrine of res ipsa loquitor is a question of law subject to de novo review
on appeal." (Emphasis sic.) Ray v. Wal-Mart Stores, Inc., 4th Dist. No. 12CA21, 2013-
Ohio-2684, ¶ 59.
Nos. 22AP-86 and 22AP-88                                                                    20

       {¶ 62} In support of their argument for application of the doctrine of res ipsa
loquitor, appellants argue, as they did under the prior assignments of error, that the
positioning of the intake and exhaust systems on the roof violated code regulations.
Appellants further maintain that, although the decision to circulate air from the
kitchen/dining area into the medical/dental building did not violate code requirements,
there was testimony (by appellants' expert Martin) that it was not a good decision, and that
it constituted a poor design.
       {¶ 63} The magistrate addressed the issue of res ipsa loquitor, noting that,
"[a]lthough plaintiffs allege their symptoms resulted from the existence of a noxious gas or
vapor, they acknowledge that they failed to definitively identify either the substance that
caused their injuries, or even the source of that substance." (Mag. Decision at 13-14.)
Specifically, the magistrate cited admissions in appellants' "post-trial brief that they 'have
no direct evidence identifying the gas, fume, vapor, or chemical that they were exposed to.' "
(Mag. Decision at 14.)
       {¶ 64} The magistrate determined that appellants "failed to establish that their
injuries occurred under such circumstances that in the ordinary course of events it would
not have occurred if ordinary care had been observed." The magistrate further determined
that "[e]ven assuming that a harmful substance was present in the pharmacy, [appellants]
offered insufficient evidence to show that the presence of such a substance was a proximate
cause of their alleged injuries," and that "the series of events that occurred beginning on the
morning of February 4th could be attributable to a reason other than [ODRC's] negligence."
(Mag. Decision at 14.)
       {¶ 65} In addressing appellants' objections to the above findings and conclusions of
the magistrate, the Court of Claims noted "[t]he magistrate found that the doctrine of res
ipsa loquitor did not apply to the facts of this case because the events that occurred on
February 4, 2010 could be attributed to a reason other than [ODRC's] negligence and
[appellants] could not establish that their injuries would not have occurred if [ODRC] had
exercised ordinary care."       (Decision at 8.)   The Court of Claims agreed with those
determinations, holding in part:
              [Appellants] argue that requiring them to identify the specific
              toxin that caused their injuries is an impossible burden. The
              Court is not persuaded by this argument because the
Nos. 22AP-86 and 22AP-88                                                                   21

              magistrate imposed no such burden when reaching his
              conclusion. Despite [appellants] admitting they could not
              identify a specific toxin and the various testing performed
              showed no toxin was detected, the magistrate still
              hypothetically assumed [appellants'] injuries were caused by a
              harmful substance when finding that they failed to present
              evidence sufficient to establish [ODRC's] negligence was the
              proximate cause of their injuries. Additionally, although
              [appellants] claim the improperly constructed HVAC system
              was the cause for disseminating the inferred harmful toxin,
              they offer insufficient proof to conclude that such a substance
              ever circulated through the HVAC system. Indeed, [t]he
              doctrine of res ipsa loquitor does not supply proof that the
              instrumentality caused the [appellants'] injuries; rather, such
              proof of causation is a prerequisite to application of the
              doctrine.

(Citation omitted.) (Decision at 8.)

       {¶ 66} This court has noted that " '[t]he doctrine of res ipsa loquitur is not a
substantive rule of law furnishing an independent ground for recovery; rather, it is an
evidentiary rule which permits, but does not require, the jury to draw an inference of
negligence when the logical premises for the inference are demonstrated.' " Kleisch v.
Cleveland State Univ., 10th Dist. No. 05AP-289, 2006-Ohio-1300, ¶ 6, quoting Jennings
Buick at 169. Further, "[b]ecause the doctrine of res ipsa loquitur is an evidentiary rule and
not a substantive rule of law furnishing an independent ground for recovery, * * * it cannot
constitute a legally cognizable basis for a claim." Id., citing Jennings Buick at 169. Thus,
"[t]he doctrine of res ipsa loquitur does not alter the nature of the plaintiff's claim in a
negligence action; it is merely a method of proving the defendant's negligence through the
use of circumstantial evidence." Jennings Buick at 170. Nor does the doctrine of res ipsa
loquitor "supply proof that the instrumentality caused the plaintiff's injuries; rather, such
proof of causation is a prerequisite to application of the doctrine in the first instance."
Hickey v. Otis Elevator Co., 163 Ohio App.3d 765, 2005-Ohio-4279, ¶ 27.
       {¶ 67} In the present case, it is undisputed there was no direct evidence identifying
either the offending substance that caused appellants' injuries or the source of such
substance. While appellants argue ORW was under the exclusive control of ODRC, we
agree with ODRC that the issue is not whether the prison itself was under the exclusive
control of ODRC; rather, the issue is whether there was an instrumentality under the
Nos. 22AP-86 and 22AP-88                                                                   22

exclusive control of ODRC that caused injury to appellants. Here, while the trier of fact
arguably could have found the offending substance was unknown but under ODRC's
exclusive control, it was not required to do so, and could have found, based on the record
presented, insufficient evidence to establish that the offending instrumentality which
caused the injury was within the exclusive control of ODRC.
       {¶ 68} Further, and more significantly, both the magistrate and the Court of Claims
found insufficient evidence to establish that ODRC's negligence was the proximate cause of
appellants' injuries. On this issue, the Court of Claims recognized that the doctrine of res
ipsa loquitor cannot supplant the need for adequate proof of causation, noting that the
magistrate, even "hypothetically" assuming appellants' injuries "were caused by a harmful
substance," ultimately determined appellants "failed to present evidence sufficient to
establish [ODRC's] negligence was the proximate cause of their injuries." (Decision at 8.)
Here, the magistrate, as trier of fact, weighed and considered the competing causation
testimony, and was free to draw the inference that the cause could not be determined based
on the circumstantial evidence presented (i.e., that there could have been a non-negligent
cause). In light of such determination, the trier of fact was not required to apply the
doctrine of res ipsa loquitor to infer causation. Additionally, while appellants theorized
that "an improperly constructed HVAC system was the cause for disseminating the inferred
harmful toxin," the Court of Claims concluded appellants offered "insufficient proof to
conclude that such a substance ever circulated through the HVAC system." (Decision at 8.)
Thus, the Court of Claims agreed with the magistrate's determination that appellants failed
to establish their injuries would not have occurred if ODRC had exercised ordinary care.
Based on this court's review of the record, we find no error with that determination.
       {¶ 69} Accordingly, appellants' second and fourth assignments of error are not well-
taken and are overruled.
       {¶ 70} Under the third assignment of error, appellants assert the magistrate and
Court of Claims erred in finding credible the opinion of Dr. Heath Jolliff indicating that the
constellation of symptoms suffered by appellants were not of the type typically caused by
any toxic exposure. Appellants maintain Dr. Jolliff had no history as to whether these
individuals experienced any fumes, odors or gases, or what their individual symptoms and
Nos. 22AP-86 and 22AP-88                                                                23

complaints were, and appellants further contend his opinion testimony was not supported
by the evidence.
       {¶ 71} The findings of the magistrate provide the following summary of Dr. Jolliff's
testimony presented at trial:
              [ODRC's] expert, Dr. Heath Jolliff, an emergency room
              physician and toxicologist, testified that he reviewed both
              [appellants'] medical records and the Material Safety Data
              Sheets for the chemicals that were located in the room adjacent
              to the pharmacy which were used for processing x-rays and
              mammograms. He also reviewed additional tests which were
              performed to detect toxins in the pharmacy buildings.
              Dr. Jolliff opined that the data he reviewed showed that
              [appellants'] symptoms were not caused by exposure to any
              toxic substance circulating throughout the building. Dr. Jolliff
              testified credibly that none of the chemicals located in the
              pharmacy would have caused the symptoms suffered by
              [appellants]. Dr. Jolliff opined that the constellation of
              symptoms described by [appellants] were not of the type that
              are typically caused by any toxic exposure, but rather are
              indicative of the body's natural response to stressful situations.
              Indeed, [appellants] acknowledge that their medical tests
              failed to identify "the offending substance." * * * The court finds
              that the testimony of Dr. Jolliff was credible and persuasive and
              that [appellants] have failed to establish that [ODRC's] acts or
              omissions caused their injuries.

(Mag. Decision at 12-13.)

       {¶ 72} In their objections to the magistrate's decision, appellants argued that
Dr. Jolliff's opinion "was not supported by the trial testimony and evidence because he was
not furnished any medical information or 'incident reports from the eleven treated in the
emergency room other than those of the [appellants'] and 'had no history as to whether
these individuals experienced any fumes, or odors, or gasses or what their individual
symptoms and complaints were.' " (Decision at 6.) The Court of Claims found appellants'
objections unpersuasive, holding in relevant part:
              Prior to rendering an opinion, Dr. Jolliff had reviewed, among
              other things, [appellants'] medical records as well as the
              Material Safety Data Sheets which listed the chemicals that
              were near the pharmacy. Additionally, Dr. Jolliff rendered his
              opinion while assuming that several individuals were
              transferred to the hospital with "loss of consciousness,
Nos. 22AP-86 and 22AP-88                                                                  24

              dizziness, headache, metallic taste in mouth, blurred vision,
              elevated heart rate, and elevated blood pressure." [Appellants]
              take issue with the fact that chest pain and burning in the eyes,
              nose, and throat were not included among the symptoms
              described, arguing this renders Dr. Jolliff's opinion unreliable.
              However, in addition to his knowledge and experience as a
              toxicologist, Dr. Jolliff referenced a 2000 New England
              Journal of Medicine article studying "mass psychogenic
              illness" affecting 186 patients after experiencing a "gasoline-
              like smell" in a teacher's classroom. Despite no toxin ever being
              found, some of the reported symptoms included "headaches,
              dizzy, nausea, chest tightness, difficulty breathing, sore throat,
              burning eyes, cough[,]" shortness of breath, and metallic taste.
              Furthermore, [appellants] had the opportunity to cross-
              examine Dr. Jolliff at trial as to his lack of knowledge about the
              other eleven injured, and they did not. Therefore, the Court
              finds no error with the magistrate finding that Dr. Jolliff's
              expert opinion was credible.

(Decision at 6-7.)

       {¶ 73} Upon review, we find no error by the Court of Claims in relying on the opinion
testimony of ODRC's expert witness. At trial, Dr. Jolliff testified that he reviewed
appellants' medical records as well as various other documents including "incident reports"
from ORW, the "Marysville Fire Department air sampling report," and "material safety data
sheets for the ORW pharmacy area." (Tr. Vol. IV at 603-04.) He also reviewed the
deposition testimony of appellants' expert, Dr. Robert Hess.
       {¶ 74} Dr. Jolliff opined that, based on his review of appellants' records, the
symptoms reported by appellants were not, within a reasonable degree of medical and
scientific certainty, related to exposure to a toxin. He elaborated that "a source was never
found" and, based on a review of the material safety data sheets, "none of those chemicals
that are listed there would cause these type[s] of signs and symptoms with this type of
exposure." (Tr. Vol. IV at 622-23.) Dr. Jolliff further testified that "we don't see anything
on blood work, urine testing, heavy metal screening or anything like that that tells us that
there was a toxic exposure in the body at that time." (Tr. Vol. IV at 623.)
       {¶ 75} As indicated, appellants argued in their objections before the Court of Claims
that Dr. Jolliff had not reviewed medical information of various other (non-plaintiff)
individuals who had been treated following the incident, and that he lacked a history of
Nos. 22AP-86 and 22AP-88                                                                       25

whether these individuals had experienced fumes, odors or gases. The basis of this
argument arose during the direct examination of Dr. Jolliff when he testified that, although
he had reviewed appellants' medical records, he did "not ha[ve] access" to the medical
records of the other individuals treated that day. (Tr. Vol. IV at 627.) The magistrate,
however, in addressing the testimony of Dr. Jolliff, noted that appellants themselves
"acknowledge[d] that their medical tests failed to identify 'the offending substance.' " (Mag.
Decision at 13.) Further, as noted by the Court of Claims, the record indicates Dr. Jolliff
rendered his opinion after being asked to "assume that in addition to [appellant] Hawley
and [appellant] Schultz, there were nine other staff members and two inmates transported
to the hospital * * * on February 4th, 2010 experiencing symptoms including things such
as loss of consciousness, dizziness, headache, metallic taste in mouth, blurred [vision],
elevated heart rate, and elevated blood pressure." (Tr. Vol. IV at 623-24.)
       {¶ 76} In the instant case, it was "within the [trier of fact's] province to determine
how much weight to give" the expert's opinion. Pep Boys-Manny, Moe & Jack of Delaware,
Inc. v. Vaughn, 10th Dist. No. 04AP-1221, 2006-Ohio-698, ¶ 23, citing Pangle v. Joyce, 76
Ohio St.3d 389, 395 (1996); Kokitka v. Ford Motor Co., 73 Ohio St.3d 89, 92 (1995). As
otherwise stated, "[o]nce expert testimony [i]s admitted," it is the role of the trier of fact "to
assign weight to the experts' testimony and opinions." Pangle at 395. Further, while Civ.R.
53(D)(4)(d) "requires a trial court to 'undertake an independent review as to the objected
matters,' " the "independent review requirement" of the statute "does not prohibit the trial
court from deferring to the magistrate's resolution of credibility because the magistrate
retains a superior position, as the trier of fact, to consider the demeanor of witnesses and
evaluate their credibility." Tabatabai v. Tabatabai, 9th Dist. No. 08CA0049-M, 2009-
Ohio-3139, ¶ 14.
       {¶ 77} The Court of Claims, based on its independent review of the record, agreed
with the magistrate's "finding that Dr. Jolliff's expert opinion was credible." (Decision at
7.) We find no error with that determination, nor do we find merit with appellants'
contention the opinion testimony was not supported by competent, credible evidence.
Accordingly, we find no error by the Court of Claims in rejecting appellants' objection to the
magistrate's decision on this issue.
       {¶ 78} Appellants' third assignment of error is not well-taken and is overruled.
Nos. 22AP-86 and 22AP-88                                                                26

      {¶ 79} Based upon the foregoing, appellants' five assignments of error are overruled,
and the judgment of the Court of Claims of Ohio is hereby affirmed.
                                                                      Judgment affirmed.

                      BEATTY BLUNT and MENTEL, JJ., concur.

                              ___________________